ON MOTION FOR CERTIFICATION

PER CURIAM.
In response to appellant’s March 29, 2000, motion for certification, we certify the same question certified in Roberts v. State, 764 So.2d 620 (Fla. 4th DCA 2000); McDowell v. State, 764 So.2d 619 (Fla. 4th DCA 2000); and Simmons v. State, 755 So.2d 682 (Fla. 4th DCA 1999), as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
DELL, POLEN and GROSS, JJ., concur.